Mr. Justice Thornton delivered the opinion of the Court: On the l-2th of October, 1868, appellee, in attempting to get on the train of the railway company, at its depot in Elgin, fell through an uncovered bridge, which was under the control of appellants, and was seriously injured. As the case must be reversed, we shall not discuss the negligence of the one party or the other. There was error in allowing the declarations of the conductor of the train, made after the accident had happened, to be introduced to the jury. He was a competent witness, and should have been called by appellee. The danger of the bridge and the responsibility of the company, as connected therewith, were to be determined by the jury, from the evidence. Whatever knowledge the conductor had, as to the condition of the bridge at the time, should have been stated by himself. His statements tended to show that the company were negligent. They were but hearsay evidence, and wholly incompetent. The instructions given were correct. The instruction refused, and of which appellant complains, is as follows: “ The court instructs the jury, as matter of law, that the defendant was not bound to cover, and keep covered, the bridge or track over the road or sidewalk, where the injury was caused.” This instruction was properly refused. The bridge in question was thirty or forty feet long, and sixteen feet high. It was in the limits of a city, and over a public street iu the immediate vicinity of the railroad. It had been covered by appellants, but was uncovered at the time of the accident, for repairs. Soon after the injury, it was re-covered by appellants. Appellee, in attempting to get upon the car, at the hour of midnight, fell through this bridge. It should have been covered, or so protected, if uncovered for repairs, as to prevent such injuries. Eailway companies, in the enjoyment of their franchises, and the performance of their duties, should have a proper regard to the safety of persons whom they invite to their depots. They should omit no act, the omission of which would endanger the limbs or lives of those who seek to ride upon their trains. The injury to appellee was of a serious and permanent character. He is a cripple for life. He has suffered pain and anguish, and been involved in large expenditures of money. The evidence, however, fails to disclose any wantonness or wilfulness on the part of the company; and therefore we can not appreciate the motives which induced the finding of the jury. The verdict was for $25,000. There is no foundation in the evidence for the damages awarded. In case of death, our statute only allows $5,000, for negligent acts, however gross. For a similar injury, inflicted by an individual, no jury would find such a verdict. However reluctant to disturb the verdict of a jury, for such cause, we must pronounce the damages allowed as grossly excessive. We shall always hold railway companies to a full accountability for all damages, from wrongful acts; and at the same time guard them from being made victims of popular prejudice. The judgment must be reversed and the cause remanded. Judgment reversed.